Exhibit 10.19
SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (“Agreement” herein) is made and
entered into as of this 30th day of November, 2008, by and between Larry
Sullivan, a resident of Williamsburg, Virginia (“SULLIVAN”), and Kreido
Biofuels, Inc., a Nevada corporation having its principal place of business in
the State of California (”Kreido”), and Kreido Laboratories, a California
corporation (together with Kreido, the “Company”).
A. SULLIVAN has been employed as an officer of Kreido and as an officer of
Kreido Laboratories pursuant to a certain Employment Agreement dated April 28,
2007 (the “Employment Agreement”).
B. The parties desire to terminate the employment of SULLIVAN by the Company
effective on the effective date set forth below.
C. SULLIVAN holds options (“Options”) to purchase shares of Kreido common stock
the excise price of which is significantly greater than the market value of
Kreido common stock and the parties desire to terminate said options.
D. Although there are no known disputes currently existing between SULLIVAN and
Company, the parties wish to permanently provide for and resolve any and all
disputes that could arise out of SULLIVAN’s employment with Company and the
termination of SULLIVAN’s employment.
For and in consideration of the mutual covenants herein contained and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties do hereby agree as follows:
1. TERMINATION OF EMPLOYMENT. SULLIVAN and the Company hereby agree that the
employment of SULLIVAN by the Company shall cease, without further notice or
action on the Termination Date. The termination of SULLIVAN’s employment shall
also terminate the Employment Agreement but shall not terminate or release
SULLIVAN’s from any obligation, covenant or liability under the Employment
Agreement that expressly survives termination of the Employment Agreement,
except as specifically provided herein.
2. NO DISPUTES OR ADMISSIONS. The parties agree that this Agreement, and the
performance of the acts required hereunder do not constitute an admission of
liability, culpability, negligence or wrongdoing on the part of anyone, and will
not be construed for any purpose as an admission of liability, culpability,
negligence or wrongdoing by any party and/or by any party’s current, former or
future predecessors, successors, officers, directors, shareholders, agents,
employees and assigns. SULLIVAN and Company hereby acknowledge that there exists
no disagreements, disputes, misunderstandings or misinterpretations by and among
them with regard to SULLIVAN’s employment or any act or omission as an officer
or employee of Company and/or his termination of such employment. In furtherance
of the foregoing:
(a) SULLIVAN’s employment with Company shall terminate voluntarily effective as
of the Termination Date;
(b) No accrued but unpaid salary or other compensation is owed to SULLIVAN by
Company. No accrued but unpaid paid time off is due and payable to SULLIVAN;

 

 



--------------------------------------------------------------------------------



 



(c) No reimbursable expenses are due and payable to SULLIVAN;
(d) As of the date of this Agreement, SULLIVAN has not suffered any on the job
injuries, family or medical leave claims, occupational diseases or wage or
overtime claims relating to SULLIVAN’s employment at the Company; and
3. CONSIDERATION.
(a) Severance Pay. Kreido agrees that on the Effective Date, it will pay, to
SULLIVAN, the gross sum indicated in the space below as the Severance Payment,
less all applicable withholding and payable taxes and benefits, contributions or
payments that are billed in arrears (“Severance Payment”). SULLIVAN acknowledges
that the Severance Payment is made by Kreido in consideration of the general
release and other covenants set forth herein below, the knowing waiver of
employment-related claims and all other covenants given by SULLIVAN pursuant to
this Agreement. In addition, the Company will pay SULLIVAN on the Effective Date
his salary and accrued but unpaid paid time off pay through November 30, 2008,
less all applicable withholding and payroll taxes and benefits, contributions or
payments.
(b) Repurchase Of Options. SULLIVAN has been granted the following stock
options:

                              Exercise                   Price per     Option
Share     Option Shares Vested as of   Grant Date   share     Quantity    
Termination Date    
April 28, 2007
  $ 1.00       65,625       65,625  
April 28, 2007, repriced February 1, 2008
  $ 0.33       109,375       65,625  

On the Effective Date, Kreido will repurchase all Options to purchase shares of
Kreido common stock from SULLIVAN for $175.00.
(c) Reference Letter. Kreido agrees to provide SULLIVAN with a reference letter
signed by the Chief Executive Officer of Kreido, which SULLIVAN may use in his
future employment endeavors.
(d) Continuation of Medical Insurance Benefits. The Company’s group medical
insurance for SULLIVAN and his dependents will continue through December 31,
2008. The Company will promptly provide SULLIVAN with written materials which
describe his rights to continue his and his dependents’ participation in
Kreido’s group provider medical plan pursuant to the provisions of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) commencing January 1,
2009. Kreido will pay on his behalf the medical insurance premium for the month
of December, 2008 (the “Coverage”). After December 31, 2008, SULLIVAN will have
to determine whether to enroll in the COBRA program in order to have continued
participation in medical coverage for he and his dependents which shall be at
SULLIVAN’s expense. Nothing herein shall limit the right of Kreido to change the
provider and/or the terms of its group healthcare plans for its employees at any
time hereafter.

 

2



--------------------------------------------------------------------------------



 



(e) Cooperation Period. SULLIVAN agrees to make himself available from time to
time between the Effective Date and January 31, 2009 when reasonably requested
by the Company, to assist and cooperate with the Company with matters related to
the business and affairs of the Company.
4. RELEASE OF COMPANY.
(a) Release. SULLIVAN, for himself and for each of his affiliates, successors
and assigns, knowingly and voluntarily waives, and fully and forever releases
and discharges Company and each of its past, present and future officers,
directors, agents, employees, attorneys, independent contractors, and
affiliates, and their respective successors and assigns (collectively, the
“Kreido Releases”) from any and all liabilities, charges, claims, promises,
demands, losses, rights, and actions, of any kind or nature, in law or in
equity, actual or contingent, known or unknown, related to or arising out of his
employment with Company or its termination which have arisen, occurred or
existed at any time prior to the Effective Date this Agreement. SULLIVAN
understands and agrees that this release and waiver applies to any and all forms
of monetary or other relief which he might seek in connection with his
employment or its termination.
(b) Knowing Waiver Of Employment-Related Claims. SULLIVAN understands and agrees
that, with the exception of potential employment-related claims specifically
identified below, he is waiving any and all rights he may have or has, or in the
future may have, to pursue against any of the Kreido Releases any and all
remedies available to him under employment-related causes of action, including
without limitation, claims of wrongful discharge, breach of contract, breach of
covenant of good faith and fair dealing, fraud, misrepresentation, violation of
public policy, defamation, discrimination, harassment, personal injury, physical
or emotional distress, interference with prospective economic advantage, claims
for severance (except as provided for in this Agreement), claims for benefits or
perquisites of exercise (including stock options). These include a release of
all claims under any federal, state or local laws or regulations including, but
not limited to, claims under: Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §2000e et seq,; the Age Discrimination in the Employment Act,
29 U.S.C. §621 et. seq.; the Americans With Disabilities Act; the Federal
Rehabilitation Act; the Family and Medical Leave Act; Sarbanes-Oxley Act of
2002, 18 U.S.C. §1514A et. seq,; Civil Rights Employment Statutes, 42 U.S.C.
§§1891 through 1988; Employment Retirement Income Security Act of 1974, 29
U.S.C. §1001 et. seq,; National Labor Relations Act 29 U.S.C. §151 et. seq.; the
Health Insurance Portability and Accounting Act of 1996, Pub. Law 104-191; the
Equal Pay Act of 1963; the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.;
the California Fair Employment and Housing Act; the California Family Rights
Act; California Labor Code §132a and §200 et. seq; any applicable California
Industrial Welfare Commission Order or Division of Labor Standards Enforcement
Order or advisory ruling; California Civil Code § 1700 et seq ;.the Moore Brown
Roberti Family Rights Act, Cal. Gov’t. Code § 12945.1, et seq.; California Civil
Code §§ 1798.29 and 1798.82; California Labor Code § 432.7; California Business
& Prof. Code § 17200 et seq; California Labor Code § 1400, et seq.; the
California Constitution, Article I, § 1 and § 8; the California Investigative
Consumer Reporting Agencies Act, California Civil Code § 1786, et seq.; and
California Civil Code § 1798.81, as well as any other provisions of the
California Code and any other federal, state or local laws and regulations
relating to employment, conditions of employment (including wage and hour laws)
and/or employment discrimination. Claims not covered by the release provisions
of this Agreement are (i) claims for unemployment insurance benefits,
(ii) claims under the California Workers’ Compensation Act with the exception of
any claim under California Labor Code 132(a) (discrimination in connection with
filing a workers’ compensation claim), and (iii) for indemnification of SULLIVAN
pursuant to the California Labor Code and other applicable provisions of
California law.

 

3



--------------------------------------------------------------------------------



 



(c) Age discrimination is specifically intended to be included as a Released
Action. SULLIVAN specifically intends that this Agreement shall include a
complete release of claims under the Age Discrimination in Employment Act of
1967 (ADEA; 29 U.S.C. §§ 621 et seq.), as amended by the Older Workers’ Benefit
Protection Act of 1990, except for any allegation that a breach of this Act
occurred following the Effective Date of this Agreement.
(d) SULLIVAN represents and warrants that he has not assigned or transferred, or
attempted to assign or transfer, to any person or entity, any of the claims he
is releasing in this Agreement.
5. RELEASE OF SULLIVAN. The Company, on behalf of itself and its affiliates, and
on behalf of all past, present and future officers, directors and employees of
Company, releases and fully and forever discharges SULLIVAN and his successors
and assigns from any and all liabilities, claims, and actions of any kind or
nature, actual or contingent, known or unknown, relating to or arising out of
any action taken by SULLIVAN or omitted to be taken by SULLIVAN during the term
of his employment with Company, including, without limitation, breach of
contract, or any federal, state or local laws relating in any way to SULLIVAN’s
employment with Company. Company understands and agrees that this release and
waiver applies to any and all forms of monetary and other relief which they
might seek in connection with SULLIVAN’s employment by Company.
6. CALIFORNIA CODE WAIVER. SULLIVAN and Company hereby specifically waive the
provisions of Section 1542 of the California Civil Code (“Section 1542”) and any
similar law of any other state, territory or jurisdiction. Section 1542
provides:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Furthermore, SULLIVAN and Company acknowledge that he or it is aware that he or
it may hereafter discover material facts in addition to or different from those
that he or it now knows or believes to be true with respect to the subject
matter of this Agreement, but that it is his or its intention to settle and
release any and all claims, disputes, and differences referred to herein, known
or unknown, suspected or unsuspected, fully, finally and forever relating to the
subject matter of this Agreement. ACCORDINGLY, THE UNDERSIGNED EXPRESSLY WAIVES
ANY AND ALL RIGHTS HE OR IT MAY HAVE UNDER CALIFORNIA CIVIL CODE SECTION 1542,
OR ANY SIMILAR SUCH LAW IN ANY OTHER JURISDICTION.
7. SEVERABILITY OF RELEASE PROVISIONS. Each party agrees that if any provision
of the releases given by this Agreement is found to be unenforceable, it will
not affect the enforceability of the remaining provisions and the court shall
enforce all remaining provisions to the extent permitted by law.
8. PROMISE TO REFRAIN FROM ASSISTING IN SUIT OR ADMINISTRATIVE ACTION. Neither
party has commenced a suit, arbitration, charge or administrative proceeding
against the other party as of the date hereof asserting any claim released in
this Agreement. Each party agrees that he or it shall not advocate or incite the
institution of, or assist or participate in, any suit, complaint, charge or
administrative proceeding or arbitration by any other person against the other
party hereto or any of the Kreido Releases unless compelled by legal process to
do so.

 

4



--------------------------------------------------------------------------------



 



9. COMPANY PROPERTY. SULLIVAN represents and warrants that he has not entered
into any agreements, instruments, leases, commitments or understandings, written
or oral, that are binding on Company or that transfer, encumber or improperly
disclose intellectual property of the Company. SULLIVAN represents and warrants
that there are no computers, laptops, software programs, cell telephones,
blackberry communication systems, inventions, know-how or trade secrets
manifested in writing, business or performance plans or programs or other
equipment or assets of Company that are in his possession or control.
10. NON DISPARAGEMENT. Each party agrees not to make any statements, remarks or
comments to third parties, orally or in writing, that actually disparages or
tends to disparage, defame, adversely identify, denigrate, or create a negative
image of the other party or the affiliates, officers, directors employees or
known agents of the other party. The covenants in this Section 10 shall survive
the execution of this Agreement for a period of three (3) years. Each party
understands and agrees that the breach of this provision constitutes a breach of
this entire Agreement for which the injured party may seek appropriate action at
law or in equity. Truthful testimony compelled by legal process or in the
context of enforcing the terms of this Agreement or other rights, powers,
privileges, or claims not released by this Agreement shall not be considered a
violation of this provision by either party. Kreido agrees to inform its
officers, directors and board advisors promptly of Kreido’s duty of
non-disparagement under this Section 10 and to direct each of them individually
not to disparage SULLIVAN to any other individual or entity.
11. PROMISE TO MAINTAIN CONFIDENTIALITY OF KREIDO’S CONFIDENTIAL INFORMATION.
SULLIVAN acknowledges that due to the position he has occupied and the
responsibilities he has had at Kreido, he has received confidential information
concerning Kreido’s trade secrets, products, research and development, sale
prices, contracts, and SULLIVAN hereby promises and agrees that, unless
compelled by legal process, he will not disclose to others and will keep
confidential all information he has received while employed by Kreido
concerning, without limitation, Kreido’s products and procedures technology,
trade secrets, research and development, the identities of Kreido’s vendors
suppliers, the terms of any contracts with third parties, and the like
(“Confidential Information”). SULLIVAN agrees that a violation by him of the
foregoing obligation to maintain the confidentiality of Kreido’s Confidential
Information will constitute a material breach of this Agreement.
12. SPECIFIC ACKNOWLEDGEMENTS.
(a) SULLIVAN acknowledges that Company has advised him to consult with an
attorney about the terms of this Agreement and the release provided herein
before signing it. SULLIVAN further acknowledges that Company has given him a
period of twenty one (21) days in which to consider the terms and binding effect
of the release and waiver herein, and to decide whether he wishes to sign it.
SULLIVAN further understands that if he signs this Release, he will have seven
(7) days thereafter in which to change his mind and revoke it. SULLIVAN agrees
that if he decides to revoke this Agreement within the seven (7) day revocation
period, he will inform the Company of his decision by written notice addressed
to the Company at 1070 Flynn Road, Camarillo, California, Attn: Chief Financial
Officer and delivered within such seven (7) day period. SULLIVAN understands and
agrees that the release and waiver provisions are not effective or enforceable
until the expiration of the seven (7) day revocation period.

 

5



--------------------------------------------------------------------------------



 



(b) SULLIVAN and Company state that they have carefully read this Agreement;
that they understand its final and binding effect; that the only promises made
to each other to sign this Agreement are those stated above; and that they are
each signing this document voluntarily.
(c) The parties hereby acknowledge that they have read and understand this
Agreement and they sign this Agreement voluntarily and without coercion.
(d) The parties acknowledge that they have had the opportunity to be represented
in the negotiations and the preparation of this Agreement by counsel of their
own choosing, and that they have entered into this Agreement voluntarily,
without coercion, and based upon their own judgment and not in reliance upon any
representations or promises made by the other party or parties or any attorneys,
other than those contained within this Agreement. The parties further agree that
if the facts or matters upon which they now rely in making this Agreement
hereafter prove to be otherwise, this Agreement will remain in full force and
effect.
(e) SULLIVAN understands that following the execution of this Agreement, the
Company shall issue one or more public announcements concerning the termination
of SULLIVAN’s employment.
(f) This Agreement shall become effective and binding upon the parties eight
(8) days after full execution thereof (“Effective Date”), so long as SULLIVAN
has not revoked it within the time period and in the manner specified in Section
12(a) above.
13. DISPUTE RESOLUTION.
(a) Any disputes arising under this Agreement shall be settled in Camarillo,
California, through mediation first, and failing successful resolution, binding
arbitration applying the rules and procedures of the American Arbitration
Association.
(b) In the event of any legal proceeding, litigation or alternative dispute
resolution process (including arbitration as specified in this Section 13)
between the Parties respecting or arising out of this Agreement, the
substantially prevailing party shall be entitled to recover his or its
reasonable attorneys’ fees and other costs in connection with and including,
without limitation, any attorneys’ fees incurred after a judgment has been
entered by an arbitrator or court of competent jurisdiction; provided, however,
that if a party files any legal proceeding, litigation or demand for arbitration
without first making a request for mediation pursuant to Section 13(a), that
party shall not be entitled to attorneys’ fees and other costs regardless
whether such party would have been entitled to those attorneys’ fees and costs
hereunder or by operation of law.
14. MISCELLANEOUS.
(a) This instrument constitute the complete agreement between SULLIVAN and
Company regarding the termination of SULLIVAN’s employment with Company, and all
prior or contemporaneous agreement are merged herein and superseded hereby. The
headings used in this Agreement are for the purpose of organization and are not
intended to inform, alter or control the terms of this Agreement.
(b) Each party agrees to execute and deliver promptly such further documents and
instruments as may, in the opinion of counsel of the other party, be required to
effect or complete the transaction contemplated herein.

 

6



--------------------------------------------------------------------------------



 



(c) This Agreement is made and entered into at Camarillo, California, which
state’s laws shall govern this Agreement.
(d) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which together will constitute one and
the same instrument.
(e) The parties agree that this Agreement shall be construed without regard to
the drafter of the same and shall be construed as though each party to this
Agreement participated equally in the preparation and drafting of this
Agreement.
(f) All notices, requests, demands and other communications required or
permitted to be given under this Agreement shall be deemed to have been given if
in writing and delivered personally or mailed first-class, postage prepaid,
registered or certified mail, delivered by a regular overnight delivery service
addressed to the parties at the addresses set forth below. All such notices,
requests, demands, waivers and other communications shall be deemed to have been
received (w) if by personal delivery on the day after such delivery, (x) if by
certified or registered mail, on the third business day after the mailing
thereof, (y) if by next-day or overnight mail or delivery, on the day delivered,
(z) if by facsimile, on the next day following the day on which such telecopy
was sent, provided that a copy is also sent by certified or registered mail.
Either party may designate, by notice in writing, a new or additional address to
which any notice, demand or communication may hereafter be so given or sent.

 

7



--------------------------------------------------------------------------------



 



(g) The following terms shall have the following meanings in this Agreement:

         
Severance Payment:
  $ 35,000  

IN WITNESS WHEREOF, this Agreement is made and executed as of the day and year
first above written.

                 
 
  SULLIVAN:    
 
                    /s/ LarrySullivan                   (Signature)          
Larry Sullivan         Address:        
 
         
 
   
 
         
 
   
 
                    KREIDO BIOFUELS, INC., a Nevada corporation    
 
                    By:   /s/ G. A. Ben Binninger                  
 
      Title:   Chief Executive Officer    
 
                    KREIDO LABORATORIES, a California corporation    
 
                    By:   /s/ G.A. Ben Binninger                  
 
      Title:   Chief Executive Officer    
 
                    Common address:

1070 Flynn Road
Camarillo, California 93012
Attn: Chief Financial Officer
   

 

8